Title: To Thomas Jefferson from John Sibley, 9 August 1805
From: Sibley, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Natchitoches Augt. 9h. 1805.
                  
                  The day before yesterday I received the letter you did me the honour to write me dated the 27h. of May, together with the printed forms of Vocabularies; the whol Packet had been wet and Considerably injured, I shall with great pleasure attend to your request; but as I have already receiv’d visits from Most of the tribes, some time will elapse before it will be in my Power to see them again, or Such of them as can furnish me with their vocabulary.
                  I shall punctually attend to General Dearborn’s Instructions relative to Indian Affairs; I believe I have a Just Idea of the importance of them
                  I hope some other communications I have made to General Dearborne besides my Short Account of the Indian Tribes will afford you Some Satisfaction: to be usefull to you and my Country affords me the greatest pleasure, and I Shall esteem you Sir as my benefactor in proportion as you Afford me (by commanding me) oppertunities of being so. A coppy of an old French manuscript I got possession of, will be immediately forwarded to the address of Mr. Maddison.
                  I Am Sr. with the greatest esteem &, Respect, Your Obt. Hble Servt. &c
                  
                     John Sibley 
                     
                  
               